—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered June 21, 1993, which granted the corporate defendants’ motion to dismiss the complaint due to plaintiffs lack of standing to seek judicial review of the City Planning Commission’s ("CPC”) approval of plans to modify a building at 550 Madison Avenue, unanimously affirmed, without costs.
While a presumption of standing exists since plaintiff is a tenant at 550 Madison Avenue, said presumption was rebutted under the circumstances (Matter of Sun-Brite Car Wash v Board of Zoning & Appeals, 69 NY2d 406, 413-414). Plaintiffs alleged injury to its business and economic interests as a result of the owner’s plans to renovate the public plaza at 550 Madison Avenue, the former headquarters of A T & T, and the alleged negative impact the plans will have on the public in general, do not satisfy the requirement that the injuries be within the zone of interests which the environmental and zoning legislations address (supra; Society of Plastics Indus. v County of Suffolk, 77 NY2d 761). Indeed, the record reveals that plaintiffs real grievances are outside the scope of the relevant environmental and zoning regulations and concern its business relations with its landlord, which are the subject of other lawsuits.
Plaintiffs reliance on Matter of Har Enters. v Town of Brookhaven (74 NY2d 524) is misplaced. Unlike Har, the plaintiff here is not owner of the affected property, and the dismissal of this action will not insulate the agency’s decision from judicial review as there are others in this crowded business district affected by CPC’s action. Concur — Murphy, P. J., Sullivan, Rosenberger and Wallach, JJ.